DETAILED ACTION
Applicant: COLIUKOS, Stevana; ZEMAN, Bradley; SAMARI, Pourya; ROTH, Michael; & MALLERY, Eric
Assignee: International Business Machines Corporation 
Attorney: Dmitry PASKALOV (Reg. No.: 77,228)
Filing: Non-Provisional Application filed 15 January 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.

Priority
The instant application has no priority claims. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/15/2020 has been considered.

Specification
The disclosure is objected to because of the following informalities:
Page 2, ¶4 – includes the phrase “ the computing device determines temperature limits for each of the one or more temperature sensitive components based on the reference designator, monitors, using the one or more thermographic cameras” which appears to be a grammatical error since it is unclear what “monitors” refers back to.  The Paragraph should be amended to “on the reference designator, the computing device also monitors, using”, “on the reference designator, and monitors, using”, or some similar amendment.
Page 13, ¶40 – includes the phrase “the map may be in a format of a card layout where only components to monitor remain with a shape representing the physical size of the component” which is unclear since there isn’t enough explanation around what happens to the “components” on the “map”.  It is unclear if the components that are not monitored have a “change in shape”, are reduced in “size”, or are “removed”.  Further detail should be given in arguments or an amendment correcting this phrase should be submitted without adding new matter, drawing from the disclosure or what would have been known by one having ordinary skill in the art at the time of the filing date, see MPEP §2163.07 – mere rephrasing or the correction of obvious errors is not “new matter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 include the phrase “determining one or more temperature sensitive components from a plurality of part details in a bill of materials for soldering on a printed circuit board assembly (PCBA)” which is indefinite since it is unclear if the “part” of the “part details” is the same as “components” of the “one or more temperature sensitive components”, if the “part details” are subsets of the “temperature sensitive components”, or if there the “part details” include “temperature sensitive components” and “other components” (i.e. non-temperature sensitive components) since “the thermal monitoring program 110A,110B may determine whether a component is a TSC” (Spec., ¶36) and “ the thermal image monitoring program 110A, 110B determines components to monitor [and/or] monitors all the components that were identified as TSCs [and/or] a user may add or remove components from monitoring” (Spec., ¶39).  The relationship between the “part details” and the “temperature sensitive components” must be further defined in the claims since it appears from the Specification that the “part details” covers “temperature sensitive components” and “other components”.  The claims should be amended to “determining one or more temperature sensitive components from a plurality of part details in a bill of materials for soldering on a printed circuit board assembly (PCBA) including the one or more temperature sensitive components and other components, wherein”, or some similar amendment to make clear that the PCBA and “part details” covers “temperature sensitive components” and “other components” (e.g. non-temperature sensitive components).  For purposes of examination, a method or apparatus that determines components sensitive to temperature or solderability will be considered to read on the claim limitation.  Claims 2-7, 9-14, and 16-20 are rejected based on dependency.
Claims 3, 10, and 17 include the phrase “based on determining that the soldering process is over in the reflow oven, compiling the thermal images of the PCBA” is indefinite since “over” could refer to the status/completion/ending of a process or it could refer to the location/direction of the process.  The claim should be amended to “based on determining the soldering process in the reflow oven has completed, compiling” or some similar amendment should be made to the claims.  For purposes of examination, “soldering process is over in the reflow oven” will correspond to an indication of location or the status/completion/ending of a process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrill et al. (US Pat. 9,563,739) and Flake (US Pat. 6,360,935).
Regarding claims 1, 8, and 15, Ferrill et al. discloses a process-implemented method for monitoring measured temperatures (Ferrill et al.: Fig. 4 sensors 445 PCBA 520; Abstract – monitoring temperatures of components on PCBA during manufacturing) in a reflow oven (C.8:L.41-49 – PCBA undergoes reflow processing in oven) using one or more thermocouples (C.6:L.25-27) the method (claim 1) comprising:; & a computer system for monitoring measured temperatures (Ferrill et al.: Abstract – monitoring temperatures) in a reflow oven (C.8:L.41-49) using one or more thermocouples (C.6:L.25-27), the computer system (C.15:L.7-C.16:L.65) (claim 8) comprising:; & a computer program product for monitoring measured temperatures (Abstract; C.15:L.7-C.16:L.65) in a reflow oven (C.8:L.41-49) using one or more thermocouples (C.6:L.25-27), the computer program product (claim 15) comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (C.15:L.7-C.16:L.65 - computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention), wherein the computer system (claims 8 & 15) is capable of performing a method (claim 8) and program instructions (claim 15) comprising:

    PNG
    media_image1.png
    630
    746
    media_image1.png
    Greyscale

determining one or more temperature sensitive components (C.5:L.50-63 – temperature monitoring of temperature sensitive components) (claims 1 & 8) and program instructions to determine one or more temperature sensitive components (C.15:L.7-C.16:L.65) (claim 15) from a plurality of part details (C.2:L.18-54 – BOM includes info from manufacturer & includes reference designators (RD); C.10:L.1-67 – part details captured and obtained from supplier or component engineer) in a bill of materials (405; C.4:L.10-61) for soldering on a printed circuit board assembly (PCBA) (520), wherein the bill of materials (405) is a record comprising the plurality of part details having a reference designator (C.2:L.18-54; C.10:L.1-67); 
based on determining that at least one of the one or more temperature sensitive components (C.5:L.50-63) exist in the bill of materials (405; C.4:L.10-61; C.11:L.56-67): 
determining temperature limits (C.12:L.1-7 – temperature limits) for each of the one or more temperature sensitive components (440) based on the reference designator (C.12:L.1-7 reference designators extracted); 
monitoring, using the one or more thermocouples (445), the measured temperatures (C.12:L.59-C.13:L.6 measured temperatures) of the each of the one or more temperature sensitive components (440) during soldering in the reflow oven (C.8:L.41-49); and 
based on determining that the measured temperatures (C.12:L.59-C.13:L.6) of at least one of the one or more temperature sensitive components (440) exceeds the temperature limits (C.12:L.59-C.13:L.6), determining an elapsed time outside of the temperature limit when the measured temperatures of the measured temperatures of the each of the one or more temperature sensitive components (C.9:L.17-23 – tool 515B automatically determines if time/temperature limits are exceeded for components; C.11:L.8-43 – time above liquidous (TAL) capabilities and TAL limitations) exceeds the temperature limits (C.12:L.59-C.13:L.6).
However, Ferrill et al. fails to disclose thermographic cameras and instead relies upon a “sufficiently close proximity” of “temperature sensors [] located within an area of two square inches” for temperature measurement approximations (C.7:L.26-33).
In a related field of endeavor, Flake discloses a processor-implemented method for monitoring measured temperatures in a reflow process (Flake: Fig. 1; Abstract – assessing solderability using IR cameras) using one or more thermographic cameras (200; C.2:L.49-52- IR camera), the method comprising: monitoring, using the one or more thermographic cameras (200), measured temperatures of one or more temperature sensitive components (510) during soldering in the reflow process (Abstract - use of measurements of the distinctive changes in the IR radiation signal of a wetted soldered connection during the solder reflow process, resulting from rapid changes in emissivity of the materials. This is accomplished through the use of an IR camera).
In view of the ability to assess the solderability of components using infrared signatures and infrared cameras for creating a time profile as is disclosed in Flake at Column 2, Lines 24-67, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Flake with the teachings of Ferrill et al. to obtain direct thermographic information from imaging instead of relying on temperature approximations based on proximity to surface temperature measurements.

    PNG
    media_image2.png
    372
    619
    media_image2.png
    Greyscale


Regarding claims 2, 9, and 16, Ferrill et al. and Flake further disclose wherein monitoring, using the one or more thermographic cameras (Flake: Fig. 1 IR camera 200), the measured temperatures (Flake: C.2:L.56-59) of the each of the one or more temperature sensitive components (Flake: 510) during soldering process in the reflow oven further comprises: recording thermal images (Flake: C.2:L.49-52) of the PCBA (Ferrill et al.: Fig. 4 PCBA 520) by the one or more thermographic cameras (Flake: Fig. 1 camera 200).
Regarding claims 3, 10, and 17, Ferrill et al. and Flake further disclose the method further comprising: based on determining that the soldering process is over in the reflow oven (Ferrill et al.: C.8:L.41-49), compiling the thermal images (Flake: Fig. 1 camera 200; C.2:L.24-67) of the PCBA (Ferrill et al.: Fig. 4 PCBA 520) for monitoring measured temperatures (Ferrill et al.: Fig. 4 sensors 445 PCBA 520; Abstract) in a reflow oven (C.8:L.41-49), compiling the thermal images of the PCBA ().  
Regarding claims 4, 11, and 18, Ferrill et al. further discloses wherein determining temperature limits (Ferrill et al.: C.9:L.17-23; C.11:L.8-43) for each of the one or more temperature sensitive components (440) further comprises using natural language processing (C.17:L.34-52 association may be accomplished either manually or automatically. Automatic association techniques may include, for example, a database search, a database merge, GREP, AGREP, SQL, and/or the like) to extract temperature limits and time duration limits from documentation associated with the reference designator (C.12:L.1-7).
Regarding claims 5, 12, and 19, Ferrill et al. and Flake further disclose wherein monitoring, using the one or more thermographic cameras (Flake: Fig. 1 camera 200; C.2:L.24-67), the measured temperatures of the each of the one or more temperature sensitive components (Ferrill et al.: Fig. 4 components 440) during soldering in the reflow oven (Ferrill et al.: C.8:L.41-49) further comprises: determining a physical location of the each of the one or more temperature sensitive components using a card layout (Ferrill et al.: Fig. 4 layout 435 modified layout 455; C.2:L.18-34  location of a component 440 may be indicated is for its reference designator to be shown graphically on a layout 435 depicted in the assembly drawing); and monitoring the measured temperatures (C.12:L.59-C.13:L.6)) that are associated with the physical location (Fig. 4; C.2:L.18-34) of each of the one or more temperature sensitive components (440).
Regarding claims 6, 13, and 20, Ferrill et al. further discloses wherein determining the elapsed time outside of the temperature limit (Ferrill et al.: C.3:L.56-C.4:L.9 time at temperature) when the measured temperatures of the measured temperatures (C.12:L.59-C.13:L.6) of the each of the one or more temperature sensitive components (440) exceeds the temperature limits (C.12:L.59-L.13:L.6 showing whether time and temperature limits were exceeded for components), further comprises: recording a plurality of time stamps each time when the measured temperatures of the measured temperatures (C.12:L.59-C.13:L.6) of the each of the one or more temperature sensitive components (440) exceeds the temperature limits (C.12:L.59-C.13:L.6); and calculating the elapsed time outside of the temperature limit using the recorded plurality of time stamps (C.12:L.59-C.13:L.6).
Regarding claims 7 and 14, Ferrill et al. further discloses the method further comprising sending a status indication (Ferrill et al.: C.8:L.62-C.9:L.23 Module 515B automatically determines respective results indicating for each of the most temperature sensitive components 440 whether the component 440 was subjected in the manufacturing process to a temperature or times at temperature in excess of its specified permissible for that process) based on determining that the measured temperatures of the measured temperatures (C.12:L.59-C.13:L.6) of the each of the one or more temperature sensitive components (440) exceeds the temperature limits (C.8:L.62-C.9:L.23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIC Thermal Profiling Inc. (JP 2003-510676 A) – which discloses monitoring time above reflow (TAL) (KIC: Pg. 4) of printed circuit boards (38) with components (Pg. 3) on a conveyor within a reflow oven (Fig. 1) with remote monitoring using an infrared scanner (Pg. 3).

    PNG
    media_image3.png
    520
    772
    media_image3.png
    Greyscale

Ishii et al. (JP 2008-135658 A) – which discloses obtaining automatic target reflow qualification in real time during soldering reflow operations in soldering reflow furnace (Ishii et al.: Fig. 7 furnace 11).

    PNG
    media_image4.png
    300
    453
    media_image4.png
    Greyscale


Hartless et al., “Automated thermographic inspection of surface mount solder joints”, October 1991, 8th International Conference on Automotive Electronics, London, UK, Pgs. 178-181 – which discloses utilizing thermal imaging to accomplish simultaneous identification of defective joints present in surface mount assemblies (Hartless et al.: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884